Citation Nr: 0315155	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  96-51 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert P. Regan


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952.


REMAND

A review of the service medical record shows that the veteran 
received treatment for low back complaints in 1951 and 1952.  
In a March 1952 treatment note it was reported that the 
veteran had been x-rayed at Ft. Jackson and the x-rays 
reportedly showed a lumbosacral joint deformity.  In May 1952 
he was hospitalized for a fracture of the right clavicle 
which occurred when he tripped getting out of a car.  In 
response to a request by the RO, the Ft. Jackson medical 
facility in November 1999 indicated that the requested 
medical records were incomplete and the request may be 
resubmitted at later date.  Accordingly, the case is REMANDED 
for the following actions:

1.  The RO is requested to resubmit the 
September 1998 request for any treatment 
records and x-rays reports regarding the 
lumbosacral spine from the medical 
facility at Ft. Jackson, South Carolina.  
If no records can be located they should 
so state.

2.  A VA examination should be conducted 
by an orthopedist who has not previously 
conducted a compensation examination of 
the veteran in order to determine the 
nature, severity, and etiology of any low 
back disorder.  The claims folder is to 
be made available to the examiner in 
conjunction with the examination.  All 
tests deemed necessary should be 
performed.  It is requested that the 
examiner obtain a detailed clinical 
history of the reported inservice 
automobile accident and any post service 
injuries to the back.  Following the 
examination, the examiner is requested to 
render an opinion as to whether it is as 
likely as not that any low back 
disability diagnosed is related to 
service.  The examiner's attention is 
directed to the varying opinions rendered 
by a VA examiner in August 1998 and 
February 2002, and a VA examiner in 
December 2002.  A complete rational for 
any opinion expressed should be 
included in the report.  

3.  Thereafter the RO is requested to 
readjudicate the veteran's claim.  If the 
benefit sought is not granted the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




